Amendment and Reasons for Allowance

Amendment:
This application is in condition for allowance except for the presence of claims 55-58, 62-69 and 74 directed to inventions non-elected without traverse.  Accordingly, claims 55-58, 62-69 and 74 have been cancelled. The Examiner left a message with applicant’s representative informing them that the claims would be cancelled on 11/23/2021. 

Reasons for Allowance:
In view of the 9/9/2021 Patent Board Decision, claims 54, 59, 60 and 70-73, renumbered to claims 1-7, are allowed. Since original claim 70 is the independent claim, claim 70 is renumbered to claim 1, and dependent claims 54, 59, 60 and 71-73 are renumbered to claims 2-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653